Citation Nr: 1108047	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death, to include the issue of entitlement to recognition as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1990.  The Veteran died in February 2007.  The appellant seeks entitlement to VA benefits as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2010, the appellant was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this proceeding has been included in the claims folder.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in January 1987.

2.  The Veteran died February 2007.

3.  The appellant and the Veteran were continuously cohabitating from the date of marriage to the date of the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the appellant's oral and written testimony shows that she asserts that she and the Veteran should be considered to have been continuously cohabitating from the date of marriage to the date of death.  She asserts the following: she and the Veteran lived together in Illinois, until he moved to Ohio in 1992 in order to work.  Thereafter, they "commuted" back and forth.  He intended to move back to Illinois in 1994, but their house was repossessed; she remained in Illinois because their daughter was attending trade school there, and because their stepdaughter had a child and wanted to raise it in Illinois.  Beginning in 2005, the Veteran's condition worsened, and she went to Ohio on a number of occasions.  However, she kept her residence in Illinois in order to work.  They were never divorced, and never legally separated.  

In March 2007, the appellant filed claims inter alia for service connection for the cause of the Veteran's death.  In June 2007, the RO denied the claim, after finding that the Veteran's cause of death was not related to his service.  However, in the statement of the case, dated in June 2008, and in an administrative decision, dated In January 2010, the RO denied the claims based on the determination that "continuous cohabitation" had not been shown, and that the criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits had therefore not been met.  

During the appellant's hearing, held in July 2010, it was stated that the appellant desired to withdraw her appeals concerning entitlement to death pension, and entitlement to accrued benefits.  See 38 C.F.R. § 20.204(b) (2010).  

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002).  

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).  

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50.  

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  See Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007) (emphasis added).  The Federal Circuit then went on to discuss the definition of desertion in family law, concluding that "the well-established meaning of 'desert' in family law" is one in which, "A separation by mutual consent does not constitute desertion."  The Federal Circuit decision clarified, however, that it is possible for a separation by mutual consent to coincide with desertion in a manner which would be considered an end to cohabitation for the purposes of this analysis.  In this regard, the Federal Circuit decision summarized that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."

The Federal Circuit also examined 38 U.S.C.A. § 101(3) with specific attention paid to the exception to the continuous cohabitation requirement.  The Federal Circuit's decision examined the exception language: "except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse."  In resolving the question of how to interpret the exception clause, the Federal Circuit held that the verb "procured" referred to "separation," not "misconduct," 490 F.3d at 1356, and that the phrase "procured by" was ambiguous as used in the statute.  Id.  In according deference to 38 C.F.R. § 3.53(b), the Federal Circuit concluded that the separation only negated surviving spouse status if the spouse intended to "desert" the veteran at the time of the separation.  490 F.3d at 1357.  

The essential question in this case is whether the appellant and the Veteran broke the continuity of cohabitation, as defined in 38 C.F.R. § 3.53.  

As an initial matter, the record clearly establishes that in January 1987, the appellant and the Veteran were legally married.  There is no evidence to show that they ever divorced, nor is there any evidence to show that the appellant and the Veteran were separated due to "misconduct" of the Veteran, or due to the "fault" of the appellant.  

The Federal Circuit has interpreted the provisions of 38 C.F.R. § 3.53 as dictating that a separation by mutual consent does not break the continuity of cohabitation unless there is misconduct or a communication of a definite intent to end the marriage by the surviving spouse.  Therefore, the Board must determine whether the reason for separation showed an intent on the part the appellant to desert the Veteran.  Alpough.  The Board finds that the evidence is insufficient to show such an intention.  

The evidence is summarized as follows: a January 1991 VA administrative record shows that the Veteran's residence was in Illinois.  See also "Authorization for medical report" (PS Form 2488), dated in January 1992 (same).  There are no relevant VA administrative records, or any medical reports, of record that are dated between 1992 and 1998.  As of 1998, VA records show that the Veteran's residence was in Ohio.  VA progress notes, dated between 1999 and 2003, show the following: the Veteran's residence was listed as being in Ohio; several notations show that his marital status was noted as "separated"; a February 1999 report noted a two-year history of unemployment; an August 2000 report noted that he was unemployed and living with a friend; an undated "master record" shows that the next of kin was listed as a "friend"; a March 2001 report notes that he worked at an automobile auction company; a May 2001 report notes that he "drives cars."  

The claims file includes two lay statements, received in January 2008.  A statement from the appellant's sister, K.W., asserts that the appellant "always kept in contact, commuted, and remained faithful until he passed away Feb 2007," and that they were never legally separated or filed for divorce.  A statement from R.K.D. identifies herself as the Veteran's stepdaughter, and states that the appellant and the Veteran stayed in contact by phone and commuting by automobile and planes, and that they were never divorced or legally separated.  

To the extent that the appellant asserts that the reason for the Veteran's 1992 move to Ohio was to work (i.e., that they mutually separated for financial reason), that they remained separated for both financial and family reasons thereafter, and that they continued to travel to see each other during the remainder of the Veteran's life, the relevant objective evidence of record indicates that the Veteran lived in Ohio at least as of 1998, and that he worked part of that time.  In summary, there is no objective evidence in contradiction to these aspects of her assertions, and they are considered to be credible.  Alpough.  

The Board finds that the evidence is insufficient to show an intent by the appellant to desert the Veteran.  There is no evidence to show that the appellant was legally separated or divorced from the Veteran prior to his death.  The appellant has consistently maintained that the Veteran moved to Ohio in order to work.  She has also consistently asserted that as of 1992, she and the Veteran traveled between Ohio and Illinois to be with each other, and this assertion is corroborated by the lay statements.  The Board further notes that the Veteran's certificate of death states that the Veteran was married to the appellant at the time of his death, and that in August 2007, the RO granted the appellant's claim for the Veteran's funeral and transportation costs.  Given the foregoing, the Board finds that the evidence is insufficient to show that there was an intent on the part of the appellant to desert the Veteran.  Therefore, the continuity of the cohabitation is not shown to have been broken, and resolving all doubt in the appellant's favor, the Board finds that the evidence is at least in equipoise, and that recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA benefits is warranted.   

In reaching this decision, the Board has considered the basis for the RO's denial of the claim, to include the VA progress notes showing that the Veteran indicated that he was "separated," that in 1999, the RO reduced the Veteran's benefits after it removed the appellant as a dependent, and that the Veteran did not appeal the RO's decision.  However, there are conceivably a number of explanations for this evidence, and in any event, this evidence does not show intent on the part of the appellant to desert the Veteran.  The Board further notes that the Alpough decision was issued just a few days prior to the RO's initial denial of the claim, and that the RO therefore may not have been aware of it. 

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is partially granting an element of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.


ORDER

Recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA benefits is granted.  To this extent only, the appeal is granted.

REMAND

As previously noted, in March 2007, the appellant filed a claim for service connection for the cause of the Veteran's death.  In June 2007, the RO denied the claim, after finding that the Veteran's cause of death was not related to his service.  However, the statement of the case, dated in June 2008, a supplemental statement of the case, dated in May 2009, and an administrative decision, dated in January 2010, all show that the RO denied the claim based on the determination that "continuous cohabitation" had not been shown, and that the criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits had therefore not been met.  

In its decision, supra, the Board has determined that the criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have been met.  As the basic eligibility requirement of recognition as the Veteran's surviving spouse has now been established, the issue on appeal is the "downstream" issue of entitlement to service connection for the cause of the Veteran's death.  However, to avoid any possible prejudice to the appellant, this claim must be remanded for adjudication with application of the relevant law.  See generally 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2010).  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In addition, applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  

Subsequent to the RO's June 2007 decision, a number of medical articles, and VA medical evidence, has been associated with the claims file.  This evidence has not been considered in association with the claim for service connection for the cause of the Veteran's death.  Given the foregoing, a remand is required for readjudication of the claim.  Id.  

Accordingly, the case is hereby REMANDED for the following actions:

Readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued, and the appellant and her representative (if any) should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


